Citation Nr: 0905223	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-26 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae (PFB).

2. Entitlement to service connection for residuals of right 
knee sprain.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1993 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for residuals, right 
knee sprain (claimed as right knee condition) and granted 
service connection for PFB, assigning a 0 percent rating 
effective from November 6, 2002. 

In July 2006, the Veteran testified at a hearing before a 
now-retired Veterans Law Judge (VLJ) on Travel Board at the 
Los Angeles RO.  In April 2007 the Board remanded this matter 
for further evidentiary development.  In December 2008, the 
Board sent a letter to the Veteran notifying him that the 
Judge who had conducted his hearing was no longer employed by 
the Board, and requesting clarification as to whether the 
Veteran wanted a further hearing with another VLJ.  The 
Veteran was also notified that if he did not respond within 
30 days, the Board would assume that he did not want another 
hearing.  The record reflects that the Veteran did not 
respond to the Board's letter; thus it is assumed that he 
does not want another hearing, and the Board will now proceed 
with adjudicating his claims.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record is against a finding of any current right knee 
disability that is related to active military service.

2.  There is no current evidence of any pseudofolliculitis 
barbae.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  The criteria for a compensable rating for PFB have not 
been met at any time since November 6, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, the Veteran is challenging the evaluation 
assigned following the grant of service connection for PFB by 
the RO.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that, in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in January 2003, October 205, and 
April 2007 that fully addressed the notice elements.  The 
first letter was sent prior  to the initial RO decision in 
this matter.  These letters informed the Veteran of what 
evidence was required to substantiate the claims, and of his 
and VA's respective duties for obtaining evidence.  Although 
no longer required, he was also asked to submit evidence 
and/or information in his possession to the RO.  Finally, the 
Board notes the RO sent the Veteran a letter in April 2007 
which, in pertinent part, informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  VA examinations 
were conducted in 2003 and 2007.  The Board also notes that 
the VA examination in 2007 was scheduled in order to obtain a 
medical opinion regarding the etiology of any right knee 
disorder.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service. 

The third element, above, could be satisfied by competent 
evidence showing post-service treatment for a disorder, or 
other possible association with military service.  However, 
with regard to the claim for service connection, at the time 
of the VA examination in 2007, the examiner found no medical 
evidence of a current right knee disability.  Thus, without 
evidence of a current right knee disability, there were no 
grounds for the VA examiner to opine as to the etiology.  The 
Board also concludes that further VA examination is not 
necessary in order for the Board to adjudicate this claim.  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to him is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection for Residuals of Right Knee Sprain

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in- service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records (STRs) show that in August 1998 the 
Veteran complained of right knee pain.  He reported that he 
had his right leg propped up and his roommate pushed down on 
his knee.  The initial diagnosis was right knee sprain.  He 
returned to the clinic three days later, with continued 
complaints of right knee pain, and the diagnosis was right 
ACL (anterior cruciate ligament) strain.  

On VA examination in February 2003, the Veteran reported pain 
in his knees in 1996 with prolonged walking and carrying a 
heavy pack.  He did not have a history of acute trauma that 
he could remember, but claimed the pain persisted to this 
day.  An X-ray of the right knee showed proximal right 
fibular broad based osteochondroma, with no evidence of 
degenerative change or acute traumatic injury.  The diagnoses 
included bilateral chondromalacia and patellofemoral 
syndrome, based upon physical examination.  

On VA examination in June 2007 the Veteran reported he 
injured his right knee in service and had several incidents 
for which he did not seek medical attention, including in 
1996 when he reportedly slipped and injured his right knee.  
He reported right knee pain in basic training while doing 
road marches with heavy packs.  The diagnoses included right 
knee strain, with normal physical examination and normal 
radiographs.

The Veteran essentially contends that he currently has a 
right knee condition which had its onset in service and has 
continued since service.  With regard to a current 
disability, the Board notes that, although the diagnosis in 
2003 was chondromalacia and patellofemoral syndrome, on the 
most recent VA examination report in 2007 the diagnosis was 
right knee strain with a normal physical examination and 
normal X-rays.  Thus, it appears that there is no current 
right knee disability.  Brammer, supra.  However, the Board 
recognizes that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the evidence fails to show chronicity of the claimed 
disorder at any time or where the evidence fails to show a 
nexus between the claimed disability and service many years 
before, that holding would not be applicable.  Id.  A review 
of the competent evidence of record, as noted above, fails to 
shown chronicity of a right knee disability at any time, nor 
is there competent evidence of record linking a right knee 
disability to service.  See McClain, supra.  

Full consideration has been given to the Veteran's own 
assertions that he has a right knee disability related to 
service; however, the Veteran is a layperson, and as such he 
has no competence to render a medical opinion on diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Lay statements may, however, serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

It is true that the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, subject to lay 
observation.  Jandreau, supra; Buchanan, supra.  Here, if the 
Veteran had ongoing right knee pain and/or other symptoms 
from service to the present, he would certainly be competent 
to report on those symptoms.  However, right knee pain and 
other symptoms are not the same as a right knee disability, 
the latter of which is not subject to lay diagnosis.  That is 
to say, the Board finds no basis for concluding that a lay 
person would be capable of discerning what disorder his right 
knee symptoms represented, if any, in the absence of 
specialized training.  The Veteran has not established any 
specialized training for such qualifications.

Based upon the foregoing, and the lack of competent medical 
evidence of a current right knee disability and a nexus 
between any current right knee disability and service or to 
any in-service disease or injury, the Board concludes that 
Veteran is not entitled to service connection for a right 
knee disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a right knee 
disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

III . Compensable Rating for PFB

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The record reflects that a noncompensable (0 percent) 
disability rating for PFB has been assigned, effective from 
November 6, 2002, pursuant to Diagnostic Code (DC) 7813.  
Pursuant to that diagnostic code, dermatophytosis is rated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis, depending upon the predominant disability.  38 
C.F.R. § 4.118, DC 7813.  The record does not indicate, nor 
does the Veteran assert, that he has predominant 
disfigurement of the head, face, or neck, or that he has 
disability from scars.  Thus, the criteria for evaluating the 
condition as dermatitis (DC 7806) is the most appropriate in 
this case.

Under DC 7806, dermatitis or eczema is rated as 
noncompensable if less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected and, no more 
than topical therapy required during the past 12 months.  A 
10 percent rating is appropriate when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period. 

On VA examination in February 2003, the Veteran reported that 
after he began shaving in the military he began having 
multiple irritating bumps on his chin and cheeks, consistent 
with ingrown hairs.  He used an over-the-counter medication, 
which gave him some relief.  Examination showed some diffuse 
ingrown hairs along the inferior portion of his chin and 
cheeks, with slight scarring.  There were no lesions 
associated with systemic disease.  The diagnoses included 
PFB.  

On VA examination in June 2007 the Veteran reported razor 
bumps at the neck, and said he now shaved with clippers.  He 
had no other cutaneous skin conditions, and complained of no 
rashes, creeping eruption, or breaks in the skin.  Physical 
examination showed no scars, lesions, or skin irregularities 
noted on the face, jawline, or neck.  There was no evidence 
of skin disease, impacted hair follicles, or signs of 
folliculitis.  The diagnoses included no evidence of facial 
abnormality, rash, or scars.  

The Board concludes that a compensable rating is not 
warranted for the Veteran's service-connected PFB.  On the 
most recent VA examination in 2007, the Veteran did not have 
any skin disease or facial abnormality, rash, or scars.  In 
addition, the evidence of record does not indicate that his 
service-connected PFB has required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs at any time.  In that regard, he indicated he was using 
over-the-counter medication.  As a result, the Board must 
conclude that the disability picture for the 
pseudofolliculitis barbae does not more closely approximate 
the criteria for a compensable disability rating, under 
either DC 7806 or DC 7813. 

Under these circumstances, there is no basis for assignment 
of a compensable rating for PFB at any point since November 
6, 2002.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the preponderance of the evidence is against the claim 
for a compensable rating for PFB, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A compensable rating for pseudofolliculitis barbae is denied.

Service connection for a right knee disability is denied.



_____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


